NUMBER 13-13-00173-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JOSE RODRIGO A/K/A
RODRIGO JOSE A/K/A
JOSE RODRIGO GUZMAN                                                  Appellant,

                                           v.

THE STATE OF TEXAS,                                                  Appellee.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
               Before Justices Garza, Benavides, and Perkes
                 Memorandum Opinion by Justice Perkes
      Appellant Jose Rodrigo a/k/a Rodrigo Jose a/k/a Jose Rodrigo Guzman appeals

his conviction of aggravated robbery, a first-degree felony enhanced to repeat felony

offender. See TEX. PENAL CODE ANN. § 29.03 (West, Westlaw through 2013 3d C.S.).

Appellant pleaded not guilty, but a jury found appellant guilty. The trial court assessed
appellant’s punishment at 15 years’ confinement in the Texas Department of Criminal

Justice, Institutional Division (TDCJ-ID). Appellant timely perfected this appeal, and, as

discussed below, his court-appointed counsel filed an Anders brief. We affirm.

                                          I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s court-

appointed appellate counsel filed a brief and a motion to withdraw with this Court, stating

that his review of the record yielded no grounds of error upon which an appeal can be

predicated.     Counsel’s brief meets the requirements of Anders as it presents a

professional evaluation demonstrating why there are no arguable grounds to advance on

appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In

Texas, an Anders brief need not specifically advance ‘arguable’ points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44

(Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has carefully discussed why, under controlling authority,

there are no reversible errors in the trial court’s judgment. Counsel has informed this

Court that he has: (1) examined the record and found no arguable grounds to advance

on appeal; (2) served a copy of the brief and counsel’s motion to withdraw on appellant;

and (3) informed appellant of his right to review the record and to file a pro se response.1


        1  The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
                                                   2
See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman,
252 S.W.3d at 409 n.23.           More than an adequate period of time has passed, and

appellant has not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                     II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. There is no reversible error

in the record. Accordingly, the judgment of the trial court is affirmed.

                                  III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney asked this Court for permission to

withdraw as counsel for appellant.             See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the



court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of this opinion and this Court’s judgment to appellant and to advise

him of his right to file a petition for discretionary review. 2 See TEX. R. APP. P. 48.4; see

also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673

(Tex. Crim. App. 2006).

                                                               Gregory T. Perkes
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of May, 2014.




        2   No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals, see TEX. R.
APP. P. 68.3, and should comply with the requirements of Texas Rule of Appellate Procedure 68.4, see
TEX. R. APP. P. 68.4.
                                                       4